Citation Nr: 0819431	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO. 06-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, including agoraphobia with underlying depression.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the RO.


FINDINGS OF FACT

1 In an unappealed rating decision, dated in June 2001, the 
RO confirmed and continued the denial of the veteran's claim 
of entitlement to service connection for psychiatric 
disability, including agoraphobia with underlying depression.

2. Evidence associated with the record since the June 2001 is 
either cumulative or redundant and, by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for psychiatric disability, including 
agoraphobia with underlying depression. 


CONCLUSIONS OF LAW

1. The RO's June 2001 rating decision, which confirmed and 
continued the denial of entitlement to service connection for 
psychiatric disability, including agoraphobia with underlying 
depression, is final. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (2007).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
psychiatric disability, including agoraphobia with underlying 
depression. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for psychiatric disability, including 
agoraphobia with underlying depression. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for psychiatric disability. Such a claim has been before the 
RO on two occasions, the last time in June 2001. The veteran 
was notified of that decision, as well as his appellate 
rights; however, a notice of disagreement was not received 
with which to initiate an appeal. Accordingly, that decision 
became final under the law and regulations then in effect. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.1103 (2000). The 
veteran now requests that his claim of entitlement to service 
connection for psychiatric disability be reopened.

When the veteran requests that a claim for service connection 
be reopened, VA must examine the bases for the denial in the 
prior decision and advise the veteran of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006). VA must also notify the veteran of evidence necessary 
to support the underlying claim. Id. 

In March 2005, the RO notified the veteran that his previous 
claim for service connection for psychiatric disability had 
been denied because there was no evidence that such 
disability had been incurred in or caused by service. The RO 
informed the veteran in order to establish service connection 
for psychiatric disability, there had to be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

In March 2005, the RO also informed the veteran of his right 
to representation through veterans service organizations, 
attorneys, or other agents. However, to date, he has not 
informed VA of his intention to be represented.

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Although the foregoing notices were sent to the veteran after 
the January 2005 rating decision, any defect with respect to 
the timing of those notices was harmless error. Not only did 
the March 2005 and March 2006 notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO made additional attempts to develop the record 
and readjudicated the claim. See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II). 

The RO noted that the veteran's service medical records had 
been destroyed in a fire at the National Personnel Records 
Center and made additional attempts to acquire his service 
medical records or records from the Surgeon General's Office 
from the veteran and through the National Personnel Records 
Center. However, those attempts met with negative results.

In April 2006, the RO notified the veteran that all efforts 
to obtain his service medical records had been exhausted and 
that further attempts in that regard would be futile. 

In June 2006, following a review of the evidence, the RO 
confirmed and continued the denial of the veteran's 
application to reopen his claim for service connection for 
psychiatric disability. 

Nevertheless, the RO gave the veteran additional time to 
substantiate his claim. In July 2006, the RO informed the 
veteran of his right to have a hearing in association with 
his appeal. However, to date, he has declined to exercise 
that right. 

In July 2006, the veteran notified the RO that he had no 
further evidence to substantiate his claim.

In September 2006, the RO notified the veteran that it was 
sending his case to the Board. It further notified him that 
he had 90 days from the date of the letter, or until the 
Board made a decision (whichever came first) to request a 
hearing, to submit additional evidence, or to appoint a 
representative. The RO noted that after 90 days, the veteran 
had to explain to the Board why he could not perform those 
actions within the 90 day period.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his request to 
reopen his claim of service connection for psychiatric 
disability. Indeed, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. In this regard, he has not identified 
any outstanding evidence which could be used to support his 
claim. As such, the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his request to reopen his 
claim of service connection for psychiatric disability. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

The veteran contends that his psychiatric disability, 
including agoraphobia with underlying depression was first 
manifested by panic attacks in service, including an incident 
on the parade ground in which he had to fall out of 
formation. Therefore, he maintains that service connection 
for psychiatric disability is warranted. However, after 
reviewing the record, the Board finds that the veteran has 
not submitted new and material evidence showing a nexus 
between his current psychiatric disability and service. 
Accordingly, the claim is not reopened, and the appeal is 
denied.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

As noted above, service connection is warranted for a 
particular disability, when there is competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In June 2001, when the RO last denied the veteran's claim of 
service connection for psychiatric disability, evidence on 
file consisted of the following: records reflecting the 
veteran's treatment at Ohio Valley General Hospital in April 
1976; the report of a November 1978 VA examination; and 
records reflecting the veteran's treatment at the Staunton 
Clinic in March 1977 and from November 1994 through January 
2001. As noted above, the RO requested the veteran's records 
from the National Personnel Records Center. However, in 
November 1978, the National Personnel Records Center reported 
that those records had been destroyed in a fire at the 
Center. 

Although the available evidence showed that the veteran had 
psychiatric disability, variously diagnosed as an anxiety 
neurosis, agoraphobia, underlying depression, and passive-
aggressive personality disorder, there was no evidence of any 
nexus to service. (In this regard, it should be noted that 
then, as now, personality disorders were not considered 
disabilities within the meaning of the law and regulations 
governing compensation benefits. 38 C.F.R. § 3.303(c).) 
Accordingly, service connection was denied, and, as noted 
above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled. See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's June 2001 
decision consists of documents verifying his service; an 
insurance bill for treatment in April 1976 at Ohio Valley 
General Hospital; records reflecting an award of Social 
Security benefits in the early 1980's; records of treatment 
at Staunton Clinic in March 1977 and from November 1994 
through March 2001; and pharmacy records from January 2004. 
Such evidence is new in the sense that it has not previously 
been before the VA. However, it is not material as it does 
not show any more than was known in June 2001. While it 
confirms the veteran's treatment for psychiatric disability 
since 1976, it remains negative for any competent evidence of 
a relationship to service. Those records also show that the 
veteran reported that he first had panic attacks in service 
in 1957, which is duplicative of his contentions made prior 
to the June 2001 RO decision.  As such, it does not fill any 
deficits in the evidence that existed at the time of the 
prior denial. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  As such, the evidence is essentially cumulative 
or redundant of the evidence of record in June 2001 and does 
not raise a reasonable possibility of substantiating the 
claim. Therefore, it is insufficient to reopen the claim; and 
the appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for psychiatric disability, including agoraphobia 
with underlying depression, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


